Requestor:   Anthony J. Izzo, Esq., Assistant City Attorney City of Saratoga Springs City Hall Saratoga Springs, N.Y. 12866-2296
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have inquired whether the City of Saratoga Springs may establish a special district for the extension of the municipal water supply to approximately 96 properties not currently served by city water and located in a particular subdivision. You inquire whether the city may establish the special district by local law or whether an act of the State Legislature is required to authorize the establishment of the district.
Generally, special districts, also known as improvement districts, are formed so that property benefitted by a particular improvement can be assessed the cost of establishing and maintaining the improvement. State law has established the procedure for the creation of special districts in towns. Town Law § 190 et seq.
In our view, a city may establish a special district by local law utilizing its authority to enact local laws to promote the health, safety and well-being of persons or property in the city. Municipal Home Rule Law § 10(1)(ii)(a)(12); see, 1987 Op Atty Gen (Inf) 49. Also, cities may enact local laws relating to the levy, administration and collection of assessments for local improvements. Municipal Home Rule Law §10(1)(ii)(a)(8), (9). This provision authorizes assessments on an ad valorem basis, which is a charge against benefitted property based on a tax rate for each thousand dollars of assessed valuation of real property. A city may enact local laws establishing benefit assessments for local improvements, which can be generally described as charges against property in proportion to the benefit received. Id., § 10(1)(ii)(c)(3). Utilizing the above authority, in our view a city may establish an improvement district for the provision of water and assess the cost of the improvement against property within the district on an ad valorem or benefit basis. There is no authority to submit this local law to a referendum. Id., §§ 23, 24.
You have informed us that the charter of the City of Saratoga Springs includes provisions dealing with local assessments that were enacted as State law. In that these provisions would constitute special, rather than general laws (id., § 2[5], [12]), the city may enact local laws amending these provisions so long as it is acting within the scope of its home rule authority. Id., § 10. We have indicated that the establishment of a special district for provision of water is within the scope of the city's home rule authority.
We have reviewed chapter 666 of the Laws of 1978, authorizing the city to create a special assessment district. It appears that this law was intended to authorize the city to establish a single downtown development district and does not serve as authority for the proposed water district.
We conclude that a city, by local law, may establish a special district for the provision of water supply.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.